Judgment, insofar as it sentences defendant, unanimously reversed on the law and defendant remanded to Oswego County Court for resentencing, and otherwise judgment affirmed. • Memorandum: Upon accepting defendant’s plea of guilty, the court was not required to make further inquiry as to guilt since the record establishes that defendant understood the consequences of his plea and there was no claim of innocence. (People v. Dixon, 29 N Y 2d 55; People v. Nixon, 21 N Y 2d 338; cf. People v. Beasley, 25 N Y 2d 483.) However, the record discloses that the court failed to set forth its reasons for imposing a minimum sentence as mandated by section 70.00 (subd. 3, par. [b]) of the Penal Law. Accordingly, defendant should be resentenced. (Appeal from judgment of Oswego County Court convicting defendant of burglary, third degree.) Present — Goldman, P. J., Marsh, Witmer, Gabrielli and Moule, JJ.